DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.
Claims 15-17, 19, 22, 24, 35 and 37-44 are currently being examined. 

Claim Rejections - 35 USC § 112
Claims 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 38-41, the support for these claims was based on the Examples, since there is no broad disclosure of a range for either the notched or unnotched Charpy impact strength. However, these value are only for the particular components used in the Examples. There is no disclosure that other compositions using the more broadly claimed materials of claim 15 would exhibit these properties. Further, specific formation conditions were used to form the ISO tensile test specimens, but these conditions are not claimed. Thus, the cited portion of the Specification does not support the claimed values. 
Further regarding claims 38 and 40, these claims state values for notched or unnotched Charpy impact strength with no upper limit. Even if the data could provide support for the Charpy impact strength values, it would not support values above the upper limits of the data presented. 

Claims 15-17, 19, 22, 24, 35 and 37-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, it is unclear based on the combination of the wording “at least one of xylylenediamine polyamide resins” and the wording “sebacic acid with xylylenediamines” whether a single type of xylylenediamine reacted with sebacic acid would meet the limitation or if more than one type of xylylenediamine is required. Based on the wording “at least one of”, the Examiner is interpreting the limitation to be met by the reaction of sebacic acid with a single type of xylylenediamine.
Claims 16-17, 19, 22, 24, 35 and 37-44, all depend from claim 15 and thus, are also rendered indefinite.

Claim Rejections - 35 USC § 103
Claims 15-17, 19, 22, 24, 35 and 38-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Li et al. (US 2009/0292051) in view of Nomura et al. (US 4,822,846) and Adams (US 4,927,675) and in view of evidence provided by Wallenberger et al. (Glass Fibers).  
Regarding claims 15 and 44, Li (Paragraphs 14 and 15) teaches a thermoplastic resin composition capable of being used in a laser direct structuring process. The composition can be used to form molded articles (Paragraph 63). The composition can comprise 10 to 90 wt. % of the thermoplastic resin (Paragraph 29), 0.1 to 30 wt. % of a laser direct structuring additive (Paragraph 34) and 1 to 50 parts by weight based on 100 parts by weight of the total composition of a filler that can be S-glass fibers 
These ranges overlap the claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As evidenced by Wallenberger (Page 28, Table 1), S-glass has a content of 60-65.5 wt. % of SiO2 and 23-25 wt. % of Al2O3.
Li teaches that the thermoplastic resin (Paragraphs 14-17) can be a polyamide resin including polyamides such as nylon 612 or one that would be a formula that would encompass nylon 610 and can be used with other polyamides.
Li does not teach that the thermoplastic resin comprises at least one of xylylenediamine polyamide resins obtained by polycondensation of sebacic acid with xylylenediamines.
Nomura (Column 1, lines 4-12) teaches a poly(m-xylylenesebacamide) resin composition comprising a poly(m-xylylenesebacamide) resin, another crystalline polyamide resin and glass fibers which has excellent moldability, mechanical properties and chemical resistance. The poly(m-xylylenesebacamide) resin is formed from sebacic acid and m-xylylenediamine (Column 1, lines 49-54). The crystalline polyamide can be either nylon 612 or nylon 610 (Column 1, line 63 through Column 2, line 2). The composition of Nomura does not use polyamide 66.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a poly(m-xylylenesebacamide) resin in combination with the nylon 612 
Li (Paragraph 60) teaches that the composition can include filler that imparts additional impact strength.
Li in view of Nomura does not teach that this filler is an elastomer.
Adams (Column 4, lines 42-61) teaches well-known elastomeric impact strength modifiers that can be used for thermoplastic compositions, including especially preferred commercially available SEBS, which is a styrene-ethylene-hydrogenated butadiene-styrene copolymer. The thermoplastic resin of the layer can be a polyamide (Column 2, lines 50-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use SEBS as the impact modifier of Li in view of Nomura, in order to have a specific impact modifier that is well known, commercially available and preferred for imparting additional impact strength to thermoplastic compositions, including those formed from polyamides. 
Regarding claim 16, 17 and 22, the laser direct structuring additive can be copper chromium oxide (Li, Paragraphs 33 and 34). This is the same material as in the instant application and thus, will have the same Mohs hardness.
Regarding claims 19 and 24, as evidenced by Wallenberger (Page 28, Table 2), S-glass has a Young’s modulus (tensile modulus of elasticity) in the range of 88-91 GPa.
Regarding claim 35, Li does not require any additional glass fiber other than the S-glass fibers.

Regarding claims 42 and 43, Li (Paragraph 61) teaches that fillers can be used in amounts from 1 to 50 parts by weight, based on 100 parts by weight of the total composition.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 2009/0292051) in view of Nomura et al. (US 4,822,846) and Adams (US 4,927,675) as applied to claim 15 above, and further in view of Campbell (Manufacturing Processes For Advanced Composites – Chapter 2) and in view of evidence provided by Malcom et al. (Three-dimensionally woven glass fiber composite struts: characterization and mechanical response in tension and compression). It is noted that the teachings of Malcom are used only in an extrinsic evidentiary capacity and thus, need not antedate the filing date (See MPEP 2131.01 III and MPEP 2124). 
Regarding claim 37, as stated above, Li, using the polyamide of Nomura and using the impact modifier of Adams, teaches a resin composition that meets the limitations of claim 15. Li teaches that the filler that can be S-glass fibers (Paragraph 60). 
Li does not teach specific S-glass fibers to use. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to use S-2 glass fibers, as the glass fibers of Li in view of Nomura and Adams, in order to have commonly available glass fibers that provide good strength to the composite. 
While Campbell does not teach the composition of S-2 glass fibers, as evidenced by Malcom (Page 27-28), S-2 glass is composed of 62.4 wt% of silica, 24.8 wt% of alumina and 0.01 wt% of boron oxide. Based on the molecular weight of boron and oxygen, this corresponds to a boron content of 0.003 wt% B.

Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered. 
Due to amendments to the claims and the Declaration under 37 CFR 1.132 filed December 8, 2020, the rejections from the October 8, 2020 Office Action are withdrawn and replaced by those presented above. 
Applicants argue that all of the new claims are supported by the Specification. However, as set forth above, the Specification does not support the limitations of new claims 38-41. 
Applicants and the Declaration argue that since Vandevijver et al. (US 5,416,189) states the adipic acid is the preferred acid to react with xylylenediamine to form the polyamide and that the data shows this material is inferior in Charpy notched impact 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whiton (US 3,803,102) teaches reacting a mixture of m- and p-xylylenediamines with a dibasic acid such as sebacic acid (Examples) to provide a copolyamide that possesses a good balance of properties such as high modulus, good tensile strength, low water absorption and good thermal stability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




May 4, 2021